Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Compact Prosecution 
“A physiotherapist will typically design motor therapy exercises for a patient based on a number of factors, including the patient's age, gender, culture background, usual handedness, and his or her medical condition (e.g., time since stroke, left or right hemiplegia and cognitive, sensory, and motor abilities based on standardised tests such as the Line Cancellation Test). Not only the difficulty level of the exercises but also the body parts activated during the task may be adapted to individual patient's needs.”  Ma 2.1 Adaptivity.  In order to overcome the Examiner’s reference’s disclosure that “the body parts activated during the task may be adapted to individual patient's needs,” Applicant may need more specifics on how to activate different body parts, like the examples provided by Figs. 3A-B. 
             “Referring now to FIG. 3B, shown is an example rendering of a modified VR simulation 300B for a second user 310B, in accordance with embodiments of the present disclosure. Similar to the non-modified VR simulation 300A in FIG. 3A, the modified VR simulation 300B depicts a perspective view of a bridge 302 spanning a river 308. The bridge 302 includes a plurality of planks 306, and a missing plank creating gap 304. However, the second user 310B has been determined to have a personal health factor (e.g., user is in a wheelchair) that affects their jumping action (e.g., physical characteristic). Because the second user 310B is unable to perform a jumping action, the system has modified the VR simulation 300B to include a rope 312. In this way, the second user 310B may proceed on the bridge 302 by using their arms to grab the rope 312 to traverse the gap 304. In this way, the system rendered the modified VR simulation 300B to suit the physical capabilities of the second user 310B.”  Spec. ¶ 52. 

	No determination on allowability has been made.  Further search and consideration will be needed. 

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2021 has been entered.
 
Response to Amendment 
This is in response to applicant’s amendment/response filed on 4/7/2021, which has been entered and made of record.  Claims 1, 8, and 15 have been amended.  Claims 4, 7, 10, 11, 17, 21-25 have been cancelled.  Claims 26-29 have been added.  Claims 1-3, 5, 6, 8, 9, 12-16, 18-20, and 26-29 are pending in the application. 

The objects to Claims 23-24 due to minor informalities are withdrawn in view of cancellation of the claims.

Applicant’s arguments filed 3/3/2021 and 4/7/2021 have been entered and considered. They are moot in view of the Examiner’s new ground of rejections.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8, 12, 13, 15, 18, 19, 26, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (“Adaptive Virtual Reality Games for Rehabilitation of Motor Disorders”) and Charles et al. (“Player-centred game design: player modelling and adaptive digital games”) and Brennan (“Developer Makes VR Accessible to Physically Disabled with Custom Locomotion Driver”).
Regarding Claim 1, Ma discloses A computer-implemented method comprising: 
receiving one or more personal health factors corresponding to a user (“It is usual to tailor a stroke rehabilitation session to individual patients according to the type of injury (left/right hemiplegia) and their capabilities. Typically this is done by assessing the patient in a number of standardised tests prior to the rehabilitation session. The therapist can then create a suitably challenging set of exercises for the patient. A key principle in rehabilitation is matching therapeutic tasks to the patients’ abilities in order to enable them to improve residual capabilities without causing fatigue and frustration.”  Ma 683 lines 1-7. 
    PNG
    media_image1.png
    411
    557
    media_image1.png
    Greyscale

“The dynamic adaptation part of the system uses patient profile data and patient progress data to select tasks and initially configure the difficulty level of the tasks and the game.”  Ma 685 lines 6-8.); 
preparing a virtual reality (VR) simulation for a rendering (“Adaptive Virtual Reality Games for Rehabilitation of Motor Disorders.”  Title); 
identifying one or more physical characteristics of the user from the personal health factors (
“The dynamic adaptation part of the system uses patient profile data and patient progress data to select tasks and initially configure the difficulty level of the tasks and the game.”  Ma 685 lines 6-8.

    PNG
    media_image2.png
    350
    555
    media_image2.png
    Greyscale
); 
determining that the one or more physical characteristics  restrict the user from completing a task within the VR simulation using a first input option (Id.
As an example, according to Table 2, if a play suffer from L/R hemiplegia, which restricts a user from completing tasks, the VR simulation is adjusted accordingly.  The input option is changed by at least changing the loci of objects in the scene. ); 
identifying, based on the one or more physical characteristics that restrict the user from completing the task, a second input option that accommodates the one or more physical characteristics(Id.
The change of loci is to allow the user to use a certain side of the his/her body to interact with the virtual environment.);
modifying, in response to identifying the second input option, the first input option to the second input option for completing the task within the VR simulation (Id.
the target area and the size of oranges to be caught, for example, are input options); and 
modifying the rendering of the VR simulation in a display of a VR device using the second input option (Id.  The modification to the rendering includes at least the loci of objects. ).  
It is the Examiner’s view that Ma teaches all limitations of Claim 1.  However, Applicant may argue the claim construction of “modifying . . . user input options,” disputing whether Ma’s example teaches the limitation.  The Examiner disagrees.  However, for the purposes of compact prosecution, the Examiner also introduces a secondary reference that teaches the same limitation and is very similar to the examples given the specification.1  
However, Ma does not explicitly disclose that 
wherein the first input option requires movement of a lower extremity, or 
wherein the second input option requires movement of an upper extremity.
Charles discloses modifying, in response to the changed context of the VR simulation, user input options (
“This feedback loop of action-consequence-action can instill a great sense of embodiment that increases immersion in the game.”  Charles 8 lines 17-18.
“In fact there are a host of imaginative ways in which a variety of non-player characters can be used to affect the choices open to the player and even altering the game narrative.”  Charles 8 lines 24-26. 
The game environment can also be modified in response to the player – this can be anything from increasing the number of items that can be picked up, e.g. heath, bullets etc. through to the actual landscape and topography of the world changing.”  Charles 8 lines 27-29.). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Ma with Charles.  The suggestion/motivation would have been in order to “facilitate improved player-centred game design in order to provide a more appropriate level of challenge, smooth the learning curve, and enhance the gameplay experience for individual players regardless of gender, age and experience.”  Charles Abstract. 
However, Ma in view of Charles does not explicitly disclose 
wherein the first input option requires movement of a lower extremity, or 
wherein the second input option requires movement of an upper extremity.
Brennan discloses wherein the first input option requires movement of a lower extremity, and 
wherein the second input option requires movement of an upper extremity (
Brennan discloses input option requires movement of a lower extremity, stating “Artificial locomotion techniques, such as the widely-adopted teleport, or the traditional ‘left stick’ style of VR movement, are effective at enhancing standard VR movement, but they fail to adequately meet the needs of disabled people. For instance, someone in a wheelchair can comfortably teleport in VR, but may find it difficult to pick up something from the floor or from a high shelf, or to physically turn on the spot.”  Brennan 1.
A person in wheelchair has restriction of the person’s movement of a lower extremity.  That is the reason why the person finds it difficult to pick up things from the floor, from a high shelf, or to physically turn on the spot.  
“In the video above, VR games Holopoint and Job Simulator are played from a wheelchair position. Holopoint is an action-packed archery game where enemies attack from all sides, and players are required to physically dodge projectiles. Bednarski demonstrates both dodging and turning using motion controller inputs. Job Simulator is less action-orientated, but you are expected to be able to reach well below and above a normal seated position to pick up objects. Again Greg is able to achieve this with the WalkinVR driver, while staying in a static seated position, just by moving his arms.”  Brennan 2.
The user input option to physically and effectively dodging projectiles when attacked from all sides requires the movement lower extremity.  The alternative user option is one that makes use of moving a person’s arms and/or hands, which are considered to be upper extremity. ); 
modifying the rendering of the VR simulation in a display of a VR device using the second input option ( 
“WalkinVR is an upcoming driver for SteamVR designed to assist physical movement in a VR by moving or even resizing the virtual space relative to the user.”  Brennan 1.).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Ma in view of Charles with Brennan.  The suggestion/motivation would have been in order to allow a user with severe disability to enjoy virtual reality games.  “Artificial locomotion techniques, such as the widely-adopted teleport, or the traditional ‘left stick’ style of VR movement, are effective at enhancing standard VR movement, but they fail to adequately meet the needs of disabled people.”  Brennan 1. 

The computer-implemented method of claim 1, wherein the personal health factors corresponding to the user are received from a user profile (
    PNG
    media_image1.png
    411
    557
    media_image1.png
    Greyscale
  Ma at 684.
“The dynamic adaptation part of the system uses patient profile data and patient progress data to select tasks and initially configure the difficulty level of the tasks and the game.”  Ma 685 lines 6-8.).  

Regarding Claim 6, the combination of Ma, Charles, and Brennan discloses The computer-implemented method of claim 1, further comprising: analyzing, using machine learning, historical data corresponding to actions performed by the user interacting in a prior virtual simulation session; and identifying, in response to analyzing the historical data, the one or more personal health factors (

    PNG
    media_image1.png
    411
    557
    media_image1.png
    Greyscale
  Ma at 684.
“The dynamic adaptation part of the system uses patient profile data and patient progress data to select tasks and initially configure the difficulty level of the tasks and the game.”  Ma 685 lines 6-8.
 “Adaptation algorithms may or may not incorporate machine-learning but the system adopted must potentially be able to operate within the gameplay session2 in real time. The effects of adaptation on the player can be monitored quite easily by observing game data, checking how quickly a player is progressing, monitoring the length of gameplay sessions and other similar in-game data.”  Charles 10 first 5 lines (emphasis added).  The footnote 2 states “This may not need to be the case is some of the ‘number ).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Ma with Charles.  The suggestion/motivation would have been in order to “facilitate improved player-centred game design in order to provide a more appropriate level of challenge, smooth the learning curve, and enhance the gameplay experience for individual players regardless of gender, age and experience.”  Charles Abstract.  Machine learning allows the system to be intelligent and adapt the game for each player.

Regarding Claim 8, the combination of Ma, Charles, and Brennan discloses A virtual reality (VR) system, comprising: 
a VR device (Ma and Charles disclose inventions related computers); a processor; and a computer-readable storage medium communicatively coupled to the processor and storing program instructions which, when executed by the processor, cause the processor to perform a method comprising: 
receiving one or more personal health factors corresponding to a user (see Claim 1 rejection for detailed analysis);  
P201806369US01Page 30 of 35preparing a VR simulation for a rendering (see Claim 1 rejection for detailed analysis); 
identifying one or more physical characteristics of the user from the personal health factors (see Claim 1 rejection for detailed analysis); 
determining that the one or more physical characteristics  restrict the user from completing a task within the VR simulation using a first input option, wherein the first input option requires movement of a lower extremity (see Claim 1 rejection for detailed analysis); 
identifying, based on the one or more physical characteristics that restrict the user from completing the task, a second input option that accommodates the one or more physical characteristics, wherein the second input option requires movement of an upper extremity (see Claim 1 rejection for detailed analysis);
modifying, in response to identifying the second input option, the first input option to the second input option for completing the task within the VR simulation (see Claim 1 rejection for detailed analysis); and 
modifying the rendering of the VR simulation in a display of the VR device using the second input option (see Claim 1 rejection for detailed analysis).  

Regarding Claim 12, the combination of Ma, Charles, and Brennan discloses The VR system of claim 8, wherein the personal health factors corresponding to the user are received from a user profile (see Claim 5 rejection for detailed analysis).  

Regarding Claim 13, the combination of Ma, Charles, and Brennan discloses The VR system of claim 8, wherein the method performed by the processor further comprises: analyzing, using machine learning, historical data corresponding to actions performed by the user interacting in a prior virtual simulation session; and identifying, in response to analyzing the historical data, the one or more personal health factors (see Claim 6 rejection for detailed analysis).  

A computer program product comprising a computer-readable storage medium having program instructions embodied therewith, wherein the computer-readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to perform a method (Ma and Charles disclose inventions related computers) comprising: 
receiving one or more personal health factors corresponding to a user (see Claim 1 rejection for detailed analysis); 
preparing a VR simulation for a rendering (see Claim 1 rejection for detailed analysis); 
identifying one or more physical characteristics of the user from the personal health factors (see Claim 1 rejection for detailed analysis);  
P201806369US01Page 32 of 35determining that the one or more physical characteristics restrict the user from completing a task within the VR simulation using a first input option, wherein the first input option requires movement of a lower extremity (see Claim 1 rejection for detailed analysis); 
identifying, based on the one ormore physical characteristics that restrict the user from completing the task, a second input option that accommodates the one or more physical characteristics, wherein the second input option requires movement of an upper extremity (see Claim 1 rejection for detailed analysis); 
modifying, in response to identifying the second input option, , the first input option to the second input option for completing the task within the VR simulation (see Claim 1 rejection for detailed analysis); and 
modifying the rendering of the VR simulation in a display of a VR device using the second input option (see Claim 1 rejection for detailed analysis).  

Regarding Claim 18, the combination of Ma, Charles, and Brennan discloses The computer program product of claim 15, wherein the personal health factors corresponding to the user are received from a user profile (see Claim 5 rejection for detailed analysis).  

Regarding Claim 19, the combination of Ma, Charles, and Brennan discloses The computer program product of claim 15, wherein the method performed by the processor further comprises: analyzing, using machine learning, historical data corresponding to actions performed by the user interacting in a prior virtual simulation session; and P201806369US01Page 33 of 35identifying, in response to analyzing the historical data, the one or more personal health factors (see Claim 6 rejection for detailed analysis).  

Regarding Claim 26, the combination of Ma, Charles, and Brennan discloses The computer-implemented method of claim 1, 
wherein the task is virtualized in an environment of the VR simulation (“Adaptive Virtual Reality Games for Rehabilitation of Motor Disorders.”  Ma Title.  A virtual reality game provides an environment, no matter how primitive it is. ).  

Regarding Claim 28, the combination of Ma, Charles, Brennan, and Pirovano discloses The computer-implemented method of claim 1, further comprising: 
modifying the rendering of the task to a second task in the VR simulation, wherein completing the second task requires using the second input option (
This footage illustrates how the virtual space is being manipulated by the driver, including the ability to scale the room relative to the player in order to gain additional virtual space for those with a small physical play area. It shows the Longbow mini-game from The Lab and Serious Sam VR: The Last Hope can be played from any position, easily gaining an unfair advantage over regular play. However, it is not just down to the developer of WalkinVR to deal with these potential problems, rather there should be an open discussion among developers about how to make VR gaming as inclusive as possible for all players.”   Brennan 2. ).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Ma in view of Charles with Brennan.  The suggestion/motivation would have been in order to allow a user with severe disability to enjoy virtual reality games.  “Artificial locomotion techniques, such as the widely-adopted teleport, or the traditional ‘left stick’ style of VR movement, are effective at enhancing standard VR movement, but they fail to adequately meet the needs of disabled people.” Brennan.

Regarding Claim 29, the combination of Ma, Charles, and Brennan discloses The computer-implemented method of claim 28, 
wherein the task requires the user to jump over a first object and the second task requires the user to grab a second object (
Brennan discloses input option requires movement of a lower extremity, stating “In the video above, VR games Holopoint and Job Simulator are played from a wheelchair position. Holopoint is an action-packed archery game where enemies attack from all sides, and players are required to physically dodge projectiles. Bednarski demonstrates both dodging and turning using motion controller inputs. Job Simulator is less action-orientated, but you are expected to be able to reach well below and above a normal seated position to pick up objects. 
One may dodge a projectile by jumping.  However, it does not require jumping.  The Examiner takes an Official Notice that it would have been well-known in the art that a task in a virtual reality may require a player to jump to complete a task.   The benefits of combining this well-known knowledge would have been that a player may be challenged and to improve a certain physical capability. 
Such activity is unsuitable for a person in wheelchair.  According to Brennan, this type of movement required is changed to a second task requires the user to grab a controller and manipulate the controller.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Ma in view of Charles with Brennan.  The suggestion/motivation would have been in order to allow a user with severe disability to enjoy virtual reality games.  “Artificial locomotion techniques, such as the widely-adopted teleport, or the traditional ‘left stick’ style of VR movement, are effective at enhancing standard VR movement, but they fail to adequately meet the needs of disabled people.” Brennan.

Claims 2, 3, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (“Adaptive Virtual Reality Games for Rehabilitation of Motor Disorders”), Charles et al. (“Player-centred game design: player modelling and adaptive digital games”), Brennan (“Developer Makes VR Accessible to Physically Disabled with Custom Locomotion Driver”), and Geisner et al. (US 20130083007 A1).
Regarding Claim 2, the combination of Ma, Charles, and Brennan discloses The computer-implemented method of claim 1. 
 further comprising: 
analyzing one or more images captured of the user; and 
identifying, from the one or more images, the one or more personal health factors corresponding to the user.  
Geisner discloses 
analyzing one or more images captured of the user (“In some cases, the overall pupil size and the pupil size stability may indicate that the end user is scared or tired. In one embodiment, the eye tracking system 221 may include an inward facing camera. In another embodiment, the eye tracking system 221 may comprise an eye tracking illumination source and an associated eye tracking IR sensor.”  Geisner ¶ 48.
“In some embodiments, HMD 200 may include two or more front facing cameras (e.g., one on each temple) in order to obtain depth from stereo information associated with the field of view captured by the front facing cameras. The two or more front facing cameras may also comprise 3-D, IR, and/or RGB cameras.”  Geisner ¶ 49.); and 
identifying, from the one or more images, the one or more personal health factors corresponding to the user (“In one embodiment, eye tracking system 221 may determine a blinking rate, a twitching eye movement, an overall pupil size, or a pupil size stability (or other metric associated with the rate of change of the pupil size with respect to lighting changes) associated with an eye of the end user. In some cases, the overall pupil size and the pupil size stability may indicate that the end user is scared or tired.”  Geisner ¶ 48.  Whether someone is scared is an indication of mental health state; whether someone is tired is an indication of physical health state).  


Regarding Claim 3, the combination of Ma, Charles, Brennan, and Geisner discloses The computer-implemented method of claim 2, 
wherein the one or more images are received from a camera communicatively coupled to the VR device (
“In some cases, the overall pupil size and the pupil size stability may indicate that the end user is scared or tired. In one embodiment, the eye tracking system 221 may include an inward facing camera. In another embodiment, the eye tracking system 221 may comprise an eye tracking illumination source and an associated eye tracking IR sensor.”  Geisner ¶ 48.
“In some embodiments, HMD 200 may include two or more front facing cameras (e.g., one on each temple) in order to obtain depth from stereo information associated with the field of view captured by the front facing cameras. The two or more front facing cameras may also comprise 3-D, IR, and/or RGB cameras.”  Geisner ¶ 49.).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Ma, Charles, Brennan, and Geisner.  The suggestion/motivation would have been in order to protect a user’s mental and physical health. 

Regarding Claim 9, the combination of Ma, Charles, Brennan, and Geisner discloses The VR system of claim 8, wherein the method performed by the processor further comprises. analyzing one or more images captured of the user; and identifying from the one or more images the one or more personal health factors corresponding to the user (see Claim 2 rejection for detailed analysis).  

Regarding Claim 16, the combination of Ma, Charles, Brennan, and Geisner discloses The computer program product of claim 15, wherein the method performed by the processor further comprise: analyzing one or more images captured of the user; and identifying from the one or more images the one or more personal health factors corresponding to the user (see Claim 2 rejection for detailed analysis).  

Claims 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (Ma) (“Adaptive Virtual Reality Games for Rehabilitation of Motor Disorders”), Charles et al. (Charles) (“Player-centred game design: player modelling and adaptive digital games”), Brennan (“Developer Makes VR Accessible to Physically Disabled with Custom Locomotion Driver”), and Charles et al. (Charles-2) (“Dynamic Player Modelling: A Framework for Player-centred Digital Games”). 
Regarding Claim 14, the combination of Ma, Charles, and Brennan discloses The VR system of claim 8. 
receiving “However, it is also possible to use data mining tools [32, 50] or unsupervised statistical techniques such as factor analysis [63] to identify correlations between the variables and then we can attach a meaning to them. We must also put an interpretation on the combinatorial patterns of the game playing factors for each player. There are many methods from the realm of AI that can be used to implement this technology.”  Charles 10 last 4 lines.
); 
analyzing, utilizing machine learning, the Id.); and 
generating, based on the analyzing, a mapping table for rending modified VR simulations (

    PNG
    media_image3.png
    211
    550
    media_image3.png
    Greyscale
  Ma.

    PNG
    media_image4.png
    355
    556
    media_image4.png
    Greyscale
Ma.
	The impairment measures are mapped parameters of VR therapy. ).  
facilitate improved player-centred game design in order to provide a more appropriate level of challenge, smooth the learning curve, and enhance the gameplay experience for individual players regardless of gender, age and experience.”  Charles Abstract. 
Charles recite “It is possible to dynamically tailor a game to individual players (in-game) by using player modelling techniques [27] and adaptive game technologies [9].”  Charles-2 is the second article cited by Charles.  The Examiner will use Charles-2 to explain Charles’ disclosure.  
Charles-2 discloses wherein the method performed by the processor further comprises: 
receiving crowdsourced data for a plurality of users, wherein the crowdsourced data corresponds to historical actions performed by the plurality of users within one or more VR simulations (
“Neural networks are good at detecting patterns and clustering data (depending on the method) and so we can use a variety of neural network techniques in different ways to identify or understand different players. Additionally, as neural networks are essentially learning machines they hold a number of possibilities with regard to our ideas about adapting to individual players and the dynamic re-modelling of players.”  Charles-2 § NEURAL NETWORKS FOR THE MODELING PROCESS.
“The second reason for player modelling and the approach that we are interested in within this paper, is modelling players – or perhaps classifying typical player types or behaviour – so that we may recognise predefined player types or behaviour within the game. The reason that we want to recognise the type of player currently playing is because we wish the game to adapt the needs of the player.”  Charles-2 § Player Modelling.

“[F]or example we could use a radial basis network with fixed cluster centres to classify the players, with the centres fixed on different areas of the data space that we believe to provide a good “centre” for our player classification. By monitoring and adapting the player profile throughout the game then the player may achieve a new classification, and thus the game would respond differently. Radial basis networks may also have moving “centres” and so the centres can be moved automatically during training to fit the data more appropriately.”  Charles-2 § Supervised Approaches.
Charles-2 § Unsupervised Approaches.
Regarding the term “crowdsourced,” the Examiner did not find elaboration by Applicant regarding the term.  The Examiner is reading the term to mean being sourced by a crowd of users.  Charles-2 explicitly disclose using a lot of users for machine learning to model player. ); 
analyzing, utilizing machine learning, the crowdsourced data (Id.); and 
generating, based on the analyzing, a mapping digital simulations (Id.).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Ma in view of Charles and Brennan with Charles-2.  The suggestion/motivation would have been in order to use artificial intelligence to intelligently adapt virtual environment/game for an individual.  

The computer program product of claim 15, wherein the method performed by the processor further comprises: receiving crowdsourced data for a plurality of users, wherein the crowdsourced data corresponds to historical actions performed by the plurality of users within one or more VR simulations; analyzing, utilizing machine learning, the crowdsourced data; and generating, based on the analyzing, a mapping table for rending modified VR simulations (see Claim 14 rejection for detailed analysis).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (“Adaptive Virtual Reality Games for Rehabilitation of Motor Disorders”), Charles et al. (“Player-centred game design: player modelling and adaptive digital games”), Brennan (“Developer Makes VR Accessible to Physically Disabled with Custom Locomotion Driver”), and Pirovano et al. (Pirovano) (“Self-Adaptive Games for Rehabilitation at Home”).
Regarding Claim 27, the combination of Ma, Charles, and Brennan discloses The computer-implemented method of claim 1, 
wherein modifying the rendering of the VR simulation in the display of the VR device using the second input option further comprises: 
changing, based on the second input option, a first virtual environment to a second virtual environment (
Brennan discloses resizing of the virtual environment, stating “WalkinVR is an upcoming driver for SteamVR designed to assist physical movement in a VR by moving or even resizing the virtual space relative to the user.”  Brennan. 
The resized virtual environment may be mapped to the second virtual environment.).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Ma in view of Charles with Brennan.  The suggestion/motivation Artificial locomotion techniques, such as the widely-adopted teleport, or the traditional ‘left stick’ style of VR movement, are effective at enhancing standard VR movement, but they fail to adequately meet the needs of disabled people.” Brennan. 
If a resized virtual environment cannot be considered to be the recited “second virtual environment,” for which the Examiner disagrees, the Examiner introduces a secondary reference to address the potential issue for the purposes of compact prosecution. 
Pirovano discloses wherein modifying the rendering of the VR simulation in the display of the VR device using the second input option further comprises: 
changing, based on the second input option, a first virtual environment to a second virtual environment (

    PNG
    media_image5.png
    633
    645
    media_image5.png
    Greyscale

	One may set the second input option by applying complete restriction of the feet. 
The second virtual environment [Wingdings font/0xE0] VI. A. Rehabilitation Scenario 1 - Weight Shifting
The first virtual environment [Wingdings font/0xE0] VI. B. Rehabilitation Scenario 2 - Stepping). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Ma in view of Charles and Brennan with Pirovano.  The .
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kallmann et al. (US 2014/0287389 A1) “SYSTEMS AND METHODS FOR REAL-TIME ADAPTIVE THERAPY AND REHABILITATION.”  The adaptive technology is related to the adaptive technology as claimed. 
Micheals, "Microsoft Upgrades Xbox Avatars, Adds Wheelchairs", published on 1/24/2018, retrieved from https://www.rollingwithoutlimits.com/view-post/Microsoft-Upgrades-Xbox-Avatars-Adds-Wheelchair on 4/15/2021. 
Vaughan, Neil, Bodgan Gabrys, and Venketesh N. Dubey. "An overview of self-adaptive technologies within virtual reality training." Computer Science Review 22 (2016): 65-87.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGXI LIU whose telephone number is (571)270-7509.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ZHENGXI LIU/Primary Examiner, Art Unit 2611                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 There is no requirement to read the examples in the specification into a claim, though claims should be interpreted in light of the specification.